Case 0:21-cv-60789-JIC Document 1-2 Entered on FLSD Docket 04/12/2021 Page 1 of 6




          COMPOSITE
          EXHIBIT B
Case 0:21-cv-60789-JIC Document 1-2 Entered on FLSD Docket 04/12/2021 Page 2 of 6

  Exhibit B-1
Case 0:21-cv-60789-JIC Document 1-2 Entered on FLSD Docket 04/12/2021 Page 3 of 6

  Exhibit B-2
Case 0:21-cv-60789-JIC Document 1-2 Entered on FLSD Docket 04/12/2021 Page 4 of 6

  Exhibit B-3
Case 0:21-cv-60789-JIC Document 1-2 Entered on FLSD Docket 04/12/2021 Page 5 of 6

  Exhibit B-4(a)
Case 0:21-cv-60789-JIC Document 1-2 Entered on FLSD Docket 04/12/2021 Page 6 of 6

  Exhibit B-4(b)
